UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-146883 GLOBAL INDUSTRIES CORP. (Name of small business issuer in its charter) Nevada 68-0659686 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 5405 Wilshire Blvd., Suite 265 Los Angeles, CA 90036 (Address of principal executive offices) 357 South Fairfax Avenue, Suite 422 Los Angeles, CA 90036 (Former Address) (323) 330-9565 (Registrant's telephone number) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No []. Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer“ (Do not check if a smaller reporting company) Smaller reporting companyX Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q [ ]. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No []. The issuer had no revenues for the quarterly period ended June 30, 2010. The aggregate market value of the issuer's voting and non-voting common equity held by non-affiliates computed by reference to the average bid and ask price of such common equity as of June 30, 2010, was $0, as the issuer’s common stock had no bid or ask price on the Over-The-Counter Bulletin Board on that date. At August 18, 2010, there were 10,800,000 shares of the issuer's common stock outstanding. Transitional Small Business Disclosure Format (check one):Yes []No [X]. This amended 10-Q is being filed to update the issuer's address and phone number. GLOBAL INDUSTRIES CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS June 30, 2010 December 31, 2009 (Unaudited) Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Shareholder advance Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Common stock, $.001 par value,25,000,000 shares authorized, 10,800,000 shares issued and outstanding Additional paid-in-capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to financial statements　 F-1 GLOBAL INDUSTRIES CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Six and Three Months ended June 30, 2010 and 2009 And Period from April 18, 2002(Inception) through June 30, 2010 (Unaudited) Six Months Ended Six Months Ended Three Months Ended Three Months Ended Inception through June 30, 2010 June30, 2009 June 30, 2010 June 30, 2009 June 30, 2010 Expenses: General and administrative $ Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted 10,800,000 10,800,000 See accompanying notes to financial statements F-2 GLOBAL INDUSTRIES CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS Six Months ended June 30, 2010 and 2009 And Period from April 18, 2002(Inception) through June 30, 2010 (Unaudited) Six Months Ended Six Months Ended Inception through June 30, 2010 June 30, 2009 June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities: Accounts payable CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder advance Proceeds from sale of common shares - - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) ) Cash, beginning of period - Cash, end of period $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $
